 
 
[logo1.jpg]
 
Nayna Networks, Inc.
4699 Old Ironsides Drive, Suite 420
Santa Clara, CA 95054
Phone (408) 956-8000
Fax (408) 956-8730
 
Nayna Networks Signs Amendment to Abundance Networks Acquisition Agreement


  Substantial Reduction In The Expected Number Of Shares To Be Issued to
Abundance Networks
  
Santa Clara, Calif., USA - April 25, 2007 - Nayna Networks, Inc., (OTCBB: NAYN),
a provider of next generation network solutions headquartered in Santa Clara,
California, today announced that it has signed a Second Amendment to Asset
Purchase Agreement by and among Nayna Networks, Inc, a Nevada Corporation,
Abundance Networks, Inc., a Delaware Corporation and wholly owned subsidiary of
Nayna, Abundance Networks, LLC, a Delaware LLC, and Abundance Networks (India)
Pvt. Ltd, a wholly owned subsidiary of Abundance Networks LLC.


Per amended agreement, Nayna shall issue 4,500,000 shares of Common Stock to
Seller on or before April 30, 2007, which substantially reduces from
approximately 58 Million shares otherwise Nayna was expected to issue based upon
the true up value clause per the Original Agreement signed dated December 2005.


About Nayna Networks, Inc.


Nayna Networks, Inc. delivers next generation network solutions including VoIP,
IP based TV, RF based TV and high-speed Internet. The company has recently
acquired ProSAT, which delivers customer acquisition and support services for
broadband service providers. More information is available at
http://www.nayna.com/.


Forward Looking Statements


This press release contains "forward-looking statements" within the meaning of
the Private Securities Litigation Reform Act of 1995. These statements include,
among others, and the timeframe during which the stock is expected to be issued.
Statements regarding future events are based on the parties' current
expectations and are necessarily subject to associated risks related to, among
other things, the potential impact on the business the ability of Nayna to
successfully issue stock and to achieve planned synergies. Therefore, actual
results may differ materially and adversely from those expressed in any
forward-looking statements. For more information regarding Forward Looking
Statements and related risks, see the "Risk Factors" section of Nayna's filings
with the SEC. The company undertakes no obligation to revise or update any
forward looking statements for any reason.


All products or services mentioned in this document are trademarks, service
marks, registered trademarks or registered service marks of their respective
owners.


Contact Information


Nayna Networks, Inc.
Jim Connor, Marketing, 408-956-8000 x 831
jim@nayna.com
 
 
 

--------------------------------------------------------------------------------

 